Exhibit 10(s)

 

05/06/03

THIRD AMENDMENT

OF

TCF DIRECTORS DEFERRED COMPENSATION TRUST

 

THIS AGREEMENT is made this 30th day of June, 2003 by and between TCF Financial
Corporation, a Delaware corporation, (the “Company”) and The First National Bank
in Sioux Falls (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Company and the Trustee have heretofore entered into a trust
agreement, dated as of October 1, 2000, (the “Agreement”) creating the TCF
Directors Deferred Compensation Trust, which Agreement, as amended, is now in
full force and effect;

 

WHEREAS, the Company has reserved the power to amend the Agreement pursuant to
Section 12(a) thereof; and

 

WHEREAS, the Company and the Trustee wish to amend the Agreement in certain
respects;

 

NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

 

1.             FUNDING OBLIGATION.  Effective January 1, 2003, Section 1(e) of
the Agreement is amended to read in full as follows:

 

(e)           From time to time the Company shall make contributions of cash,
the Company’s common stock, and such other property as may be acceptable to the
Trustee.

 

(1)           Each contribution shall be accompanied by either (A) a statement
designating the Plan participant on behalf of whom such contribution is being
made and, if more than one account has been established for such participant,
the account to which such contribution will be credited, or (B) a statement that
the contribution is not designated for any participant’s account, but instead is
to be applied to the payment of future Trust expenses.

 

(2)           The amounts contributed with respect to each Plan participant
shall be such amounts as are necessary to keep the accounts for such Plan
participant sufficient at all times to pay in full all benefits payable with
respect to such Plan participant.

 

(3)           In addition, within ten (10) business days following the
occurrence of a Change in Control, the Company shall contribute an amount equal
to 300% of the aggregate expenses incurred by the Company and the Trustee in
administering the Plan and the Trust during the last full calendar year
immediately preceding the occurrence of

 

--------------------------------------------------------------------------------


 

the Change in Control.  This contribution will not be designated for any
participant’s account, but will instead be applied to the payment of future
trust expenses.  If the aggregate expenses that were incurred by the Company and
the Trustee in administering the Plan and the Trust during the last full
calendar year immediately preceding the occurrence of the Change in Control
cannot be determined with reasonable certainty prior to the date on which this
contribution is due, the amount of the contribution shall be $150,000.

 

The Trustee shall be under no obligation to collect any such contributions, and
all responsibility for determining the amount, timing, and types of
contributions made to the Trustee shall be upon the Company or its designees.

 

2.             PAYMENT OF BENEFITS.  Effective January 1, 2003, Section 2 of the
Agreement is amended to read in full as follows:

 

Section 2.               Payments to Plan Participants and their Beneficiaries.

 

(a)           The committee appointed to administer the Plan (the “Committee”)
shall provide the Trustee with complete instructions regarding the form and time
of payment of each account maintained under this Agreement for each Plan
participant as soon as administratively feasible after a contribution is first
credited to that account.  If a participant’s payment instructions with respect
to an account change, the Committee shall provide the Trustee with revised
instructions as soon as administratively feasible after any such change.  Any
such revised instructions that are not immediately effective shall indicate the
date on which they become effective.

 

(b)           If payment of a participant’s account has not already commenced
and the Trustee (1) has actual knowledge of the occurrence of an event that
requires payment of the account to commence (a “payment event”), (2) is notified
by the Committee that a payment event has occurred, (3) determines (in the
absence of actual knowledge and any notice from the Committee) that a Change in
Control has occurred as defined in Section 5.g. of the Plan, or (4) in the case
of a participant’s termination of service as a director, is notified in writing
by the participant that the participant’s termination of service has occurred,
the Trustee shall commence payment of the participant’s account in accordance
with the most recent applicable payment instruction unless payment must be
suspended due to the Company’s Insolvency as otherwise provided in this
Agreement.  The Trustee shall make a determination with respect to whether a
Change in Control has occurred if the Trustee receives notice that a Change in
Control may have occurred from any source other than the Committee.  Promptly
after receiving such notice of a possible Change in Control, the Trustee shall
request from the Committee all information relevant to the Trustee’s
determination.  If the Committee fails to provide information sufficient to
demonstrate the absence of a Change in Control within 30 days after the
Trustee’s request, and the other information received by the Trustee indicates
that a Change in Control has occurred, the Trustee shall commence payment of
accounts (that are not payable earlier) in the manner required upon the
occurrence of a Change in Control.

 

(c)           Payments made by the Trustee from an account established for a
participant shall be debited against such account and shall cease when the
balance credited to the account has been reduced to zero or if earlier, when the
Trustee determines, based upon its review of the

 

2

--------------------------------------------------------------------------------


 

records of the Plan, that payment of any additional amounts from the
participant’s account will result in the payment of benefits in excess of those
required under the Plan.  The Trustee shall have no obligation to perform such a
review and consider such a determination until after (!) the Committee notifies
the Trustee and the participant (or, if the participant has died, the
participant’s beneficiary) of the potential excess payment, (2) the Trustee has
been provided with all Plan records that may be reasonably required by the
Trustee to make its determination, and (3) the participant (or beneficiary) has
had a reasonable time (not less than 30 days) to respond.  Pending its
determination, the Trustee shall continue payment of the affected account(s) in
accordance with the applicable payment instructions.

 

(d)           The Trustee shall make provision for the reporting and withholding
of any federal, state or local taxes that may be required to be withheld with
respect to payments from the Trust Fund, and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Company.

 

(e)           Distributions pursuant to this Section 2 shall be deemed to have
been sufficiently made if they are sent by first class mail to the participant
or beneficiary at the address last provided to the Trustee by the Committee, the
participant or the beneficiary.  If any such distribution is returned to the
Trustee unclaimed, the Trustee shall notify the Committee and shall not make any
further distributions to such payee until a current address for such payee is
determined.  If the payee cannot be located within twelve months after the
Trustee’s notice to the Committee is given, the Trustee shall solicit payment
directions from the Committee.

 

(f)            The Trustee shall be held harmless and shall not be liable for
its acts with respect to distributions from the Trust Fund if it has acted in
good faith in accordance with the most recent payment instructions provided by
the Committee and the provisions of this Section 2.

 

3.             BORROWING.  Effective January 1, 2003, Section 5(b) of the
Agreement is amended to read in full as follows.

 

(b)           At the direction of the Committee, to borrow money from any person
and to pledge assets of the Trust Fund as security for repayment of any such
loan.

 

4.             INDEMNIFICATION.  Effective January 1, 2003, a new paragraph (g)
is added to Section 8 of the Agreement to read in full as follows:

 

(g)           The Trustee shall be held harmless and shall be fully indemnified
by the Company, its successors and assigns from any liability, including
reasonable legal and professional services expenses, for any actions directed
pursuant to this Agreement by the Company, the Committee, or any Plan
participant or beneficiary.

 

5.             PAYMENT OF EXPENSES.  Effective January 1, 2003, Section 9 of the
Agreement is amended to read in full as follows:

 

Section 9.  Compensation and Expenses of Trustee.  The Company shall pay: (a)
all broker fees and other expenses incurred in connection with the sale or
purchase of investments; (b) all personal property taxes, income taxes, and
other taxes of any kind at any time levied and assessed under any present or
future law upon, or with respect to, the Trust Fund or any property

 

3

--------------------------------------------------------------------------------


 

included in the Trust Fund (other than income tax amounts that are reasonably
required to be withheld from payments by the Trust to participants and
beneficiaries); and (c) the Trustee’s own compensation and all other reasonable
expenses of administering the Plan and Trust; provided, however, that payment of
legal and/or professional fees reasonably incurred by the Trustee and/or the
Trust in making determinations regarding Insolvency pursuant to Section 3 of
this Agreement shall be made only if the Company is notified in advance of the
Trustee’s retention of legal counsel and the Company consents to such retention,
which consent shall not be unreasonably withheld.  Amounts due and payable to
the Trustee that remain unpaid more than thirty days after the Trustee gives the
Company notice of such amounts shall incur interest at the highest rate of
interest assessable by the Trustee for overdue payments of any kind from any
other customer.  In the event the Trustee files suit to collect amounts due and
unpaid under this Section 9, the Company shall reimburse the Trustee for the
full amount of the Trustee’s reasonable costs and attorneys’ fees incurred in
connection with the initiation, maintenance and resolution of such suit.  In any
dispute regarding amounts payable to the Trustee by the Company pursuant to this
Section 9, the Company shall have no right to any reduction in the amounts
payable to the Trustee based on the Trustee’s performance of its duties under
the Agreement (or any alleged failure to perform those duties), unless the
Trustee’s actions are shown by the Company to have been arbitrary and
capricious.  Trust assets that are attributable to contributions designated for
the payment of plan expenses may be used to pay the amounts payable pursuant to
this Section 9.  None of the amounts payable pursuant to this Section 9 shall be
payable from Trust assets that have been designated for a participant’s account
unless and until the Trustee has exhausted all of its other legal and equitable
remedies.  In the event all such remedies are exhausted, expenses shall be
charged to the Trust Fund without allocation among the accounts established for
participants, unless an expense is directly attributable to one or more
accounts, in which case such expense shall be charged directly to such
accounts.  The Trustee may dispose of Trust investments, if necessary, to
provide cash assets for the payment of expenses.  The Trustee shall not delay or
withhold payment to any participant or beneficiary on account of any dispute
regarding payments due under this Section 9.

 

6.             APPOINTMENT AND REMOVAL OF TRUSTEES.  Effective January 1, 2003,
Section 10 of the Agreement shall be amended to read in full as follows:

 

Section 10.  Resignation and Removal of Trustee.

 

(a)           The Trustee acting hereunder shall be one or more qualified
corporations appointed by the Company to serve in such capacity.  The number of
Trustees shall not be increased or decreased except with the written consent of
at least two-thirds of the aggregate of (1) the Plan’s participants who are
active directors, (2) the participants who are former directors but who are
entitled to benefits under the Plan and (3) the beneficiaries of deceased
participants who are entitled to benefits under the Plan (counting the multiple
beneficiaries of a single participant as one beneficiary, whose consent is given
only if a majority of such beneficiaries give their consent).  Upon any
determination to increase the number of Trustees, or upon the removal or
resignation of any Trustee, the vacancy or vacancies so created shall be filled
by such qualified corporations as may be appointed by the Board of Directors of
the Company and approved in writing by at least two-thirds of the aggregate of
(1) the Plan’s participants who are active directors, (2) the participants who
are former directors but who are entitled to benefits under the Plan and (3) the
beneficiaries of deceased participants who are entitled to benefits

 

4

--------------------------------------------------------------------------------


 

under the Plan (counting the multiple beneficiaries of a single participant as
one beneficiary, whose consent is given only if a majority of such beneficiaries
give their consent).  If the Board of Directors of the Company fails to make
such an appointment or the appointed corporation fails to receive the required
written consent, and if there is no other Trustee then acting, a successor
Trustee or Trustees shall be appointed by a court of competent jurisdiction. 
Any such appointment shall be effective upon the acceptance thereof in writing
by the qualified corporation so appointed and delivery of a signed copy of such
acceptance to the Trustee then in office.

 

(b)           The Trustee, and any successor to any Trustee, may be removed by
the Board of Directors of the Company at any time upon the receipt by the Board
of Directors of the Company of the consent of at least two-thirds of the
aggregate of (1) the Plan’s participants who are active directors, (2) the
participants who are former directors but who are entitled to benefits under the
Plan and (3) the beneficiaries of deceased participants who are entitled to
benefits under the Plan (counting the multiple beneficiaries of a single
participant as one beneficiary, whose consent is given only if a majority of
such beneficiaries give their consent) to such removal and upon the giving of 30
days’ prior written notice to such Trustee and to any other Trustee then
acting.  Such removal shall be effective on the date specified in such written
notice; provided, that notice shall theretofore have been given to the Trustee
of the appointment of a successor Trustee or Trustees in the manner hereinafter
set forth.

 

(c)           The Trustee, and any successor to any Trustee, may resign as
Trustee hereunder by filing with the Committee a written resignation which shall
take effect 30 days after the date of such filing, unless prior thereto a
successor Trustee or Trustees shall have been appointed.

 

(d)           All of the provisions set forth herein with respect to the Trustee
shall relate to each successor Trustee so appointed with the same force and
effect as if such successor Trustee originally had been named herein as a
Trustee.

 

(e)           Upon the appointment of a successor Trustee, the removed or
resigning Trustee shall transfer and deliver those assets of the Trust Fund in
its possession or under its control to the remaining Trustee or Trustees, if
any, or otherwise to the successor Trustee or Trustees, together with all such
instruments of transfer, conveyance, assignment, and further assurance as the
remaining or successor Trustee may reasonably require.  Any removed or resigning
Trustee shall, at the request of the Committee, or may, in its own discretion,
file with the Committee an account of its actions as Trustee.  The receipt and
approval by the Committee of the final account of the removed or resigning
Trustee shall be a full and complete acquittal and discharge from liability of
such removed or resigning Trustee, and any successor Trustee shall have no
liability whatsoever for the acts or omissions of any prior Trustee in which it
did not participate.  If the Committee shall fail to express in writing its
objections to any account delivered by any removed or resigning Trustee within
six months from the date of receipt by the Committee of such account, such
account shall be considered as approved by the Committee.

 

5

--------------------------------------------------------------------------------


 

7.             AMENDMENT OF TRUST.  Effective January 1, 2003, Section 12 of the
Agreement is amended to read in full as follows:

 

Section 12.  Amendment or Termination.

 

(a)           This Agreement may be amended at any time and from time to time
upon the approval of the Board of Directors of the Company; provided, however,
that no amendment shall be effective unless it has the written consent of all
participants, all participants who are former directors but who are entitled to
benefits under the Plan, and all beneficiaries of deceased participants who are
entitled to benefits under the Plan.  (If a single participant has multiple
beneficiaries, all of such beneficiaries shall be deemed to have consented if a
majority of such beneficiaries consent, and none of such beneficiaries shall be
deemed to have consented if less than a majority of such beneficiaries
consent.)  In the event that all of the Plan’s participants and beneficiaries do
not consent to a proposed amendment, such amendment shall not take effect but
the Trust assets credited to the accounts of the consenting participants and
beneficiaries shall be transferred to a separate trust established pursuant to
an agreement that is identical to this Agreement in all respects except that it
may include the proposed amendment.

 

(b)           The Trust shall not be terminated until such time as all of the
Company’ obligations to make distributions pursuant to the Plan have been fully
discharged unless all of the participants and beneficiaries who are entitled to
benefits under the Plan consent in writing to an earlier termination.  (If a
single participant has multiple beneficiaries, all of such beneficiaries shall
be deemed to have consented if a majority of such beneficiaries consent, and
none of such beneficiaries shall be deemed to have consented if less than a
majority of such beneficiaries consent.)  If all of such participants and
beneficiaries do not consent to an early termination, the Trust shall terminate
only with respect to the consenting participants and beneficiaries but shall
continue in effect with respect to the nonconsenting participants and
beneficiaries.  Upon a termination or partial termination of the Trust, the
Trust assets, if any, that remain in the accounts established for the consenting
participants and beneficiaries shall be paid or distributed to the Company or
its successors in interest.

 

*  *  *  *  *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, TCF Financial and the Trustee have executed this instrument
as of the date first written above.

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/Gregory J. Pulles

 

 

Title:

Vice Chairman, General Counsel and

 

 

Secretary

 

 

 

[NO SEAL]

 

 

 

Attest:

 

 

 

 

 

By:

/s/ Diane O. Stockman

 

 

As its:

General Counsel for Corporate Affairs

 

 

 

 

 

THE FIRST NATIONAL BANK IN SIOUX
FALLS

 

 

 

 

 

By:

/s/ Dick J. Corcoran

 

 

Title:

Executive Vice President

 

 

 

[NO SEAL]

 

 

 

Attest:

 

 

 

 

 

By:

 /s/ Tom Mark

 

 

As its:

Vice President and Trust Officer

 

 

 

7

--------------------------------------------------------------------------------